DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on November 2019, in which claims 1-20 are presented for further examination.

Information Disclosure Statement
The information disclosure statement filed on December 04, 2019, May 29, 2020, July 8, 2020, October 23, 2020, November 04, 2020, March 16, 2021, May 12, 2021, December 6, 2021, January 10, 2022, and May 10, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites 
“with a decomposition module, accessing model access information for a model included in a modeling system, the model access information identifying at least one tree structure used by the model”;
"with the decomposition module, identifying a reference input data set, an evaluation input data set, and a plurality of features included in at least one of the reference input data set and the evaluation input data set”;
“with the decomposition module, determining a feature contribution value for each identified feature, wherein each feature contribution value identifies a contribution by the feature to a difference in output generated by the model for the evaluation input data set, relative to the reference input data set.” The claimed limitations would read better if the recited claimed features “[[with the decomposition module]]” is deleted from the claim.
The claim also recites “[[for each segment]], determining a segment contribution value for each feature by determining an integral of a gradient for the model along the segment, 
The claim should amend to read “determining a segment contribution value for each feature by determining an integral of a gradient for the model along the segment for each segment.
 [[for each boundary point]], determining a boundary point contribution value for the boundary point, and assigning the boundary contribution value to [[at least one one]] (please delete {one}) of the features, [[and]] (please delete the {and}),
The claim should amend to read “determining a boundary point contribution value for the boundary point, and assigning the boundary contribution value to at least one the features for each boundary point”
for each endpoint of the path between the reference input data set and the evaluation input data set, assigning a contribution of each feature at the endpoint (claim should amend to add “and”)
The claim should amend to read “assigning a contribution of each feature at the endpoint for each endpoint of the path between the reference input data set and the evaluation input data set, and” 
[[for each feature]], combining the feature's segment contribution values and any boundary point and endpoint contribution values assigned to the feature to generate the feature contribution value for the feature with respect to at least two data points” 
The claim should amend to read “combining the feature's segment contribution values and any boundary point and endpoint contribution values assigned to the feature to generate the feature contribution value for the feature with respect to at least two data points for each feature”
Amendment is advised. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 recites a decomposition module; model evaluation module; output explanation module; model monitoring module. It appears that such modules are software and there is not physical hardware and processor to store and process the modules set forth above. Therefore, claim 20 fails to fall within the statutory subject matter under 35 USC 101. Applicant is advised to amend claim 20 to include a physical hardware and processor.


Claims 1-5 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (i.e., mental process using complex math) without practical application or signification or significantly more when the elements are considered individually and as an ordered combination.
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter.
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-19 are to a method (process).
Step 2A, prong 1: Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea. Specifically the abstract idea of mental process that uses complex math. Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions. See October 2019: Subject Matter Eligibility at p. 7-8. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are below:
access information for a model included in a modeling system, the model access information identifying at least one tree structure used by the model (collecting and manipulating information for a model using observation, evaluation and judgement/opinion);
identifying a reference input data set, an evaluation input data set, and a plurality of features included in at least one of the reference input data set and the evaluation input data set (collecting and manipulating information for a model using observation, evaluation and judgement/opinion);
determining a feature contribution value for each identified feature, wherein each feature contribution value identifies a contribution by the feature to a difference in output generated by the model for the evaluation input data set, relative to the reference input data set (analyzing the collected and manipulated information using evaluation and judgement/opinion);
generating model explanation information by using the determined feature contribution values… (displaying certain results based on the collected and analysis using observation, evaluation and judgement/opinion);
identifying a path between the reference input data set and the evaluation input data set (collecting and manipulating information for a model using observation, evaluation and judgement/opinion)
identifying model decision boundary points along the path by using the model access information (collecting and manipulating information for a model using observation, evaluation and judgement/opinion),
identifying a plurality of path segments by segmenting the path at each identified boundary point (collecting and manipulating information for a model using observation, evaluation and judgement/opinion),
for each segment, determining a segment contribution value for each feature by determining an integral of a gradient for the model along the segment (analyzing the collected and manipulated information using evaluation and judgement/opinion),
for each boundary point, determining a boundary point contribution value for the boundary point, and assigning the boundary contribution value to at least one of the features (analyzing the collected and manipulated information using evaluation and judgement/opinion), and
for each endpoint of the path between the reference input data set and the evaluation input data set, assigning a contribution of each feature at the endpoint (analyzing the collected and manipulated information using evaluation and judgement/opinion), and 
for each feature, combining the feature's segment contribution values and any boundary point and endpoint contribution values assigned to the feature to generate the feature contribution value for the feature with respect to at least two data points (displaying certain results based on the collected and analysis using observation, evaluation and judgement/opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such the modules, then it falls within the “mental processes” grouping of abstract ideas. The modules recited in the claims encompasses a population of input data sets in his/hers rind, The mere nominal recitation of a generic modules do not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite a plurality of modules. Such modules are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(9). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recite an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea info a practical application, the additional element of using a plurality of modules to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component, Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific imitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MIPEP 2106.05}, The claims are directed to an abstract idea and they are rot patent eligible.
The independent claim 20 respectively are also discussed above having similar imitations as in claim 1. Although literally invoking the method and system of claim 20, the claimed concept remains only broadly and generally defined, with the claimed functionality paralleling that of method in claim 1. As such, claim 20 is directed to abstract idea.

Accordingly, claims 1 and 20 are being directed to patent-ineligible subject matter, as well as independent claims 2-5 and 13-19 with commensurate limitations.


Claim 2 is dependent! on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “wherein identifying model decision boundary points along the path by using the model access information comprises: comparing feature values along the path with corresponding decision-tree-node feature threshold values or decision rule threshold values identified by the model access information”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent! on claim 2 and includes all the limitations of claim 2. Therefore, claim 3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “wherein identifying model decision boundary points along the path by using the model access information comprises: identifying each leaf node included in at least one tree structure identified by the model access information that corresponds to an input data set, wherein each input data set that corresponds to a leaf node is a decision boundary point”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.


Claim 4 is dependent! on claim 3 and includes all the limitations of claim 3. Therefore, claim 4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “wherein for each boundary point, the boundary point contribution value is a tree structure leaf node value of the corresponding leaf node”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent! on claim 4 and includes all the limitations of claim 4. Therefore, claim 5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “wherein for each boundary point contribution value, the boundary contribution value is assigned to a feature associated with the corresponding leaf node”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 13 is dependent! on claim 1 and includes all the limitations of claim 1. Therefore, claim 13 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “automatically generating model documentation by using the determined feature contribution values, and providing the model documentation to at least one operator device via the user interface system, wherein the documentation includes at least one of a feature contribution table and a partial dependence plot”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 14 is dependent! on claim 1 and includes all the limitations of claim 1. Therefore, claim 14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “wherein identifying a reference input data set comprises identifying the reference input data set by using user input received via the user interface system”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent! on claim 1 and includes all the limitations of claim 1. Therefore, claim 15 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “wherein identifying an evaluation input data set comprises identifying the evaluation input data set by using user input received via the user interface system”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.


Claim 16 is dependent! on claim 1 and includes all the limitations of claim 1. Therefore, claim 16 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “wherein the model explanation information is generated by using the model evaluation module, wherein the model evaluation module selects the evaluation input data set, and wherein the model explanation information identifies model disparity between the evaluation input data set and the reference input data set”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 17 is dependent! on claim 1 and includes all the limitations of claim 1. Therefore, claim 17 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “wherein the evaluation input data set represents a protected class population”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 18 is dependent! on claim 1 and includes all the limitations of claim 1. Therefore, claim 18 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “wherein the model explanation information is generated by using the output explanation module, wherein the output explanation module selects the evaluation input data set, wherein the evaluation input data set represents an applicant, wherein the reference input data set represents a population of accepted applicants, wherein the model explanation information explains a difference in output generated by the model for the applicant, relative to the population of accepted applicants, and wherein the model explanation information is used to compute an adverse action reason code”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 19 is dependent! on claim 1 and includes all the limitations of claim 1. Therefore, claim 19 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data, The claim recites the additional limitations “wherein the model explanation information is generated by using the model monitoring module, wherein the model monitoring module selects the evaluation input data set, wherein the model explanation information identifies feature importance for a first time period, and wherein the evaluation input data set represents a population of input data sets for the first time period”, which elaborates in the abstract! idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

As to claims 6-12, claim 6 includes additional elements that integrated into a practical application that render claims 6-12 eligible under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tormasov et al (US 2019/0228006 A1) teaches the corrective input data set 204 may include a plurality of inputs selected to, when used to train the ML model 110, modify the internal rules of the ML model such that a level of discrimination in relation to a protected attribute (e.g., race) is removed or reduced.
Frank et al (US 2016/0300252 A1) teaches when computing a score for the restaurant, or learning the user's preferences to food, it may be beneficial to normalize the measurement corresponding to the event by removing the unwanted bias towards the server's ethnicity. Having a measurement without such bias better reflects how the user felt towards the meal. It is likely that other people do not share the user's bias towards the server's ethnicity, and therefore, a measurement of the user that is corrected for such a bias better describes the experience those users might have (which will typically not involve a bias towards the server's ethnicity).

Merrill, J. et al (2019). “Generalized integrated gradients: A practical method for explaining diverse ensembles” teaches Generalized Integrated Gradients (GIG), a formal extension of the Integrated Gradients (IG) (Sundararajan et al., 2017) method for attributing credit to the input variables of a predictive model. GIG improves IG by explaining a broader variety of functions that arise from practical applications of ML in domains like financial services. GIG is constructed to overcome limitations of Shapley (1953) and Aumann-Shapley (1974), and has desirable properties when compared to other approaches. We prove GIG is the only correct method, under a small set of reasonable axioms, for providing explanations for mixed-type models or games. We describe the implementation, and present results of experiments on several datasets and systems of models.

Lippert, J. (2014, Oct 12). “ZestFinance issues small, high-rate loans, uses big data to weed out deadbeats”, teaches models to separate good credit risks from bad has resulted in a 15 percent default rate -- half the average of payday lenders. e. Johnson, K. (2019). “ARTIFICIAL INTELLIGENCE, MACHINE LEARNING, AND BIAS IN FINANCE: TOWARD RESPONSIBLE INNOVATION. FORDHAM LAW REVIEW’ teaches Financial product developers and financial service providers have long engaged statistical and probability models as well as predictive analytics to forecast performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 19, 2022